183 P.3d 1051 (2008)
219 Or. App. 545
STATE of Oregon, Plaintiff-Respondent,
v.
Daniel Ray BROWN, Defendant-Appellant.
041493; A131624.
Court of Appeals of Oregon.
Argued and Submitted February 27, 2008.
Decided April 30, 2008.
Eric R. Johansen, Deputy Public Defender, argued the cause for appellant. On the brief were Peter Gartlan, Chief Defender, Legal Services Division, and Travis Eiva, Deputy Public Defender, Office of Public Defense Services.
Jamie K. Contreras, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before BREWER, Chief Judge, and SCHUMAN, Judge, and DEITS, Judge pro tempore.
PER CURIAM.
Remanded for resentencing; otherwise affirmed. State v. Marshall, 219 Or.App. 511, 183 P.3d 241 (2008).